Citation Nr: 1445362	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 18, 2010 for the award of service connection for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico.

In additional to the paper claims file, there is a VA electronic claims file associated with the claim.  The items located in the electronic file are duplicative or irrelevant to the issues on appeal.  The electronic file has been reviewed along with the paper claims file in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA received on February 18, 2010 a statement from the Veteran (a claim) indicating that he sought service connection for ischemic heart disease.

2.  The RO awarded in November 2011 service connection for ischemic heart disease, effective from February 18, 2010.

3.  No informal claim was received prior to the claim received by VA on February 18, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to February 18, 2010, for the grant of service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.160, 3.400, 3.816 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a March 2010 letter, prior to the rating decision on appeal.  VA further met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that service treatment records are missing and they have been found to be unavailable.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Earlier Effective Date Claims

In November 2010, the RO granted service connection for ischemic heart disease in accordance with Nehmer v. Department of Veterans Affairs and assigned an effective date of February 18, 2010, the date the RO then determined was the earliest date of claim for benefits for heart disease.  The Veteran contends that his ischemic heart disease should have an earlier effective date because there is evidence of the disease prior to that date.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).  Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

With respect to a claim of entitlement to an earlier effective date for service connection based on diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2012).  See also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2)  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. [It is noted that the effective date for the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3)  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 

38 C.F.R. § 3.816(c) (2013).

Analysis

Having carefully reviewed the evidence of record, the Board finds that an effective date earlier than February 18, 2010, is not warranted.  Here, VA received on February 18, 2010, a statement from the Veteran (a claim) indicating that he sought service connection for ischemic heart disease.  The RO awarded in November 2011 service connection for ischemic heart disease, effective from February 18, 2010.  No informal claim was received prior to the claim received by VA on February 18, 2010; the Veteran's claim was received more than one year after service separation; and the Veteran did not have a heart disease claim pending before VA on May 3, 1989.

Prior to VA's receipt of the February 18, 2010 claim, the record reflects that the Veteran filed an original VA compensation claim in April 1982.  There was no mention of heart disorder at that time.  Also, there are treatment records dated 1973 to 1983 showing that the Veteran had bradycardia and hypertension, but there was no indication of heart disease.  Report of VA examination dated in November 1982 also shows no history or findings for heart disease.  For purposes of § 3.309(e), the term ischemic heart disease was noted to not include hypertension. See 38 C.F.R. § 3.309(e), Note 2.  After VA's receipt of the February 18, 2010 claim, the Veteran submitted private treatment records documenting the presence of heart disease prior to February 2010.

Considering the effective date laws and regulations, the Board observes that VA had not denied compensation for IHD between September 25, 1985 and May 3, 1989 and that there was no pending IHD claim before VA on May 3, 1989.  Also, the claim was not received within one year of the Veteran's service separation.  The Veteran was separated from service in 1968.  However, a pending claim was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for IHD, which was August 31, 2010.  In this situation, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  Therefore, although disability arose prior to the date of claim, the date of VA's receipt of the claim controls the assignment of the effective date here and, accordingly, the proper effective date is correctly February 18, 2010.

The Board has considered whether any other document or correspondence of record may be construed as an informal claim prior to February 2010, but finds none may be so construed.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than February 18, 2010 for the award of service connection for ischemic heart disease is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


